Citation Nr: 0307419	
Decision Date: 04/17/03    Archive Date: 04/24/03	

DOCKET NO.  99-09 525	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 1999 and March 2000 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was previously before the Board in February 2001, 
at which time it was remanded for additional development.  
The case is before the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran is currently employed as a wrecking truck 
driver with the City of Columbus, (Ohio) Police Department.

2.  The veteran's service-connected disabilities, consisting 
of the residuals of right knee internal derangement, status 
post total knee replacement, left knee internal derangement, 
and degenerative disc disease of the lumbar spine associated 
with the residuals of right knee internal derangement, status 
post total knee replacement, when taken in conjunction with 
his education and occupational experience, are insufficient 
to preclude his participation in all forms of substantially 
gainful employment.  


CONCLUSION OF LAW

The veteran's service-connected disabilities do not render 
him individually unemployable.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently 
passed Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002), as those provisions 
redefine the obligations of the VA with respect to the duty 
to assist, and the enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the veteran in 
the development of all facts pertinent to his claim.  To that 
end, in a Supplemental Statement of the Case in February 
2003, the veteran was informed of the VA's obligations under 
the new Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.  

Factual Background

Pertinent evidence of record is to the effect that the 
veteran has completed high school, and had occupational 
experience as a laborer, driver, and small business owner.  
By his own admission, the veteran is currently employed as a 
wrecking truck driver with the City of Columbus, (Ohio) 
Police Department.  The veteran's service-connected 
disabilities consist of the residuals of right knee internal 
derangement, status post total knee replacement, evaluated as 
30 percent disabling; left knee internal derangement, 
evaluated as 10 percent disabling; and degenerative disc 
disease of the lumbar spine associated with the residuals of 
right knee internal derangement, status post total knee 
replacement, evaluated as 10 percent disabling.  The combined 
evaluation currently in effect for the veteran's service-
connected disabilities is 50 percent.  

In correspondence of October 1998, the veteran's private 
physician wrote that he had treated him for several years for 
a variety of problems.  Reportedly, the veteran suffered from 
fairly significant degenerative disc disease which was 
probably not amenable to surgery.  In addition, he had severe 
arthritis in both knees, for which he had undergone knee 
replacement surgery.  Nonetheless, his knee remained painful, 
stiff, and weak.  While he had attempted to return to his 
former employment, he was unable to perform the duties 
associated with that position, and, as a result, obtained a 
job involving lighter duty.  However, the veteran was also 
unable to perform the duties associated with that position.  
In the opinion of the veteran's private physician, he was 
legitimately totally and permanently disabled. 

In correspondence of January 1999, the veteran's former 
employer indicated that the veteran had last worked in 
September 1998 due to problems with his legs.

During a January 1999 VA orthopedic examination, the veteran 
provided a history of his knee problems.  Currently, the 
veteran complained of bilateral knee pain and stiffness.  His 
right knee was more symptomatic than the left, causing him to 
limp.  Currently, he did not use ambulatory aids or a brace.  
His left knee was less symptomatic than the right knee, 
though there was intermittent and variable pain and 
stiffness.  The veteran's prior work included employment as a 
laborer and truckdriver.  Presently, he was disabled from all 
work activity.  His past medical history was positive for a 
prior myocardial infarction in 1992.  According to the 
veteran, he had additionally been told that he had borderline 
hypertension.

On physical examination, the veteran walked with a right 
antalgic gait, characterized by some difficulty.  He did not 
use ambulatory aids or a brace.  Examination of the right 
knee showed prominent limitation of motion, with extension to 
15 degrees and flexion to 45 degrees, accompanied by mild 
right knee effusion.  The ligaments were normal, and there 
was no pain to patellar pressure. 

Examination of the left knee showed a good range of motion 
from 0 to 150 degrees, with no effusion, normal ligaments and 
no pain to patellar pressure.  

The pertinent diagnoses were status post right total knee 
replacement times two, with prominent pain and limitation of 
motion; and chronic left knee sprain, status post multiple 
arthroscopic procedures.  In the opinion of the examiner, the 
veteran was disabled from all work activity, primarily due to 
his right knee problems.  

In correspondence of September 1999, a private physician 
indicated that the veteran's primary problems were with his 
knee and back.  According to his physician, the veteran's 
knees had given out, resulting in back injuries, and a limp.

VA records, covering the period from November 1992 to 
February 1999, show treatment for various knee problems and 
plantar fasciitis, as well as a history of coronary artery 
disease.

During a November 1999 VA orthopedic clinic visit, the 
veteran complained of right knee pain, as well as low back 
pain.  On physical examination, the right knee showed motion 
from 0 to 90 degrees, and was stable to varus and valgus 
stresses.  There was some catching and crepitance on range of 
motion.  Bilateral lower extremity examination showed 5/5 
quadriceps and hamstrings strength, as well as 5/5 ankle 
plantar flexion and EHL strength.  He did not complain of 
pain radiating down his legs.  X-ray examination showed 
hardware in place, with no apparent loosening on the right 
knee.  Low back evaluation showed degenerative changes and a 
loss of the normal lumbar curvature.  The pertinent diagnoses 
were status post right total knee arthroplasty and low back 
pain.

On VA orthopedic examination in March 2000, it was noted that 
the veteran's claims folder was available, and had been 
reviewed at length.  Physical examination revealed slightly 
decreased flexion of 80 degrees, with extension, right 
lateral flexion, and left lateral flexion of 30 degrees.  The 
veteran experienced discomfort in the motions of flexion, to 
include right and left lateral flexion.  While lying supine, 
he experienced discomfort in the lumbar distribution.  
Ambulation was observed, and revealed a moderate favoritism 
of the right, secondary to knee implantation.  Noted was that 
the veteran had a job which required a moderate amount of 
ambulation, which he appeared to be tolerating, per his own 
description.  The pertinent diagnosis was mild diffuse 
degenerative disease without spinal canal stenosis which was 
at least as likely as not related to an altered ambulation 
pattern.  

On VA social and industrial survey in May 2001, the veteran 
stated that he had worked as a semi-truck driver for many 
years.  However, that job involved long hours of overtime, 
and he began to realize that he was not able to keep up.  
Sometime in the late 1980's, he began his own towing 
business.  As his physical condition worsened, he once again 
realized that he was not able to keep up.  At about the same 
time, he applied for an increase in his service-connected 
disability.  He decided, because of his health, that he would 
retire.  At that time, in 1996, he sold his business, and 
from 1996 to the end of 1999, lived on the money from the 
sale of the towing business.  Finally, when the money ran 
out, the veteran decided that he would get a job.  At that 
time, at the end of 1999, he went to work for an electrical 
engineering company.  The veteran was able to work with great 
difficulty until August of 2000, at which time, because of 
his physical difficulties, he was not able to keep up.  In 
August of 2000, the veteran secured employment as a wrecking 
truckdriver with the city of Columbus Police Department.  He 
explained that he worked the 11 p.m. to 7 a.m. shift, and 
went out on the road only when called.  Otherwise, he 
remained in the office.  He described his physical condition 
as involving a stiff right leg, which would not bend, and was 
in constant pain.  He also complained of constant back pain, 
and walked with a cane.  The veteran stated that, in January 
2001, he underwent triple bypass heart surgery.  In addition, 
at the end of August 2000, he received a diagnosis of 
prostate cancer, which was felt to be in its early stages.  

On VA orthopedic examination in November 2002, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  According to the veteran, he was currently 
employed as a tow truckdriver, and had missed approximately 
one week of work in the past year secondary to his knee 
condition.  He utilized a back brace, but only when he was 
suffering from severe pain, because the back brace limited 
his function.  He stated that his back condition affected his 
daily activity, with the result that he had to take more pain 
medication.  He did, however, continue to work with his pain, 
because he could not afford not to work.  He stated that, 
given his preference, he would rather not work, but due to 
financial circumstances, he found it necessary to work even 
with pain.  

Analysis

The veteran in this case seeks entitlement to a total 
disability rating based upon individual unemployability.  In 
essence, it is argued that the veteran's bilateral knee and 
low back disabilities, when taken in conjunction with his 
education and occupational experience, are sufficient to 
preclude his participation in all forms of substantially 
gainful employment.  In that regard, total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total, when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.321, 3,340, 3.341, 4.16 (2002).

In the present case, a review of the record discloses that 
the veteran has completed high school.  Reportedly, the 
veteran has had occupational experience as a laborer, 
truckdriver, and small business owner, and is currently 
working.  The veteran's service-connected disabilities 
consist of residuals of right knee internal derangement, 
status post total knee replacement; left knee internal 
derangement; and degenerative disc disease of the lumbar 
spine associated with the residuals of right knee internal 
derangement, status post total knee replacement.

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16 (2002).  

Clearly, in the case at hand, the veteran does not meet the 
schedular requirements for the award of a total disability 
rating based upon individual unemployability.  Nonetheless, 
the veteran may be awarded that benefit where it is 
demonstrated that his service-connected disabilities, when 
taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  

In that regard, it is apparent that, in addition to the 
veteran's various service-connected disabilities, he suffers 
from coronary artery disease, for which he has undergone 
bypass surgery, as well as cancer of the prostate gland.  
While on recent VA orthopedic examinations, there has been 
noted bilateral knee impairment necessitating a right total 
knee replacement, in addition to low back disability, the 
fact remains that, notwithstanding the veteran's various 
disabilities, he continues to work.

The veteran argues that, inasmuch as he is presently unable 
to engage in his prior employment (as a semi-truck driver), 
he is for all intents and purposes unemployable.  However, 
the clear weight of the evidence is to the effect that the 
veteran is employed in a full-time position with the city of 
Columbus, Ohio as a wrecking truck driver.  The fact that the 
veteran's shift encompasses the period from 11 p.m. to7 a.m., 
thereby requiring that he go out on the road only when 
called, does not render his present employment "marginal" in 
nature.  Clearly, notwithstanding his service-connected (and 
nonservice-connected) disabilities, the veteran is currently 
engaged in substantially gainful employment.  Under such 
circumstances, a total disability rating based upon 
individual unemployability must be denied.  




ORDER

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

